Citation Nr: 0616349	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.

2.  Entitlement to an effective date earlier than April 2, 
1998, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey dated in December 1998 and August 1999, which, 
respectively, denied service connection for seborrheic 
dermatitis, and granted service connection for tinnitus as 10 
percent disabling effective April 2, 1998.

These issues were previously remanded by the Board in March 
2004 and April 2005.  The April 2005 remand sought to provide 
assurance of adequate notification as regards the Veterans 
Claims Assistance Act of 2000; to determine whether or not 
the veteran wished to continue to pursue this appeal; and if 
the appeal was to continue, to afford him a VA skin 
examination to determine whether he had seborrheic dermatitis 
that had its onset in service.  On remand, the veteran was 
asked in correspondence dated in April 2005 whether he wished 
to withdraw his appeal on either of these issues.  He was 
also notified via certified mail of an examination scheduled 
for September 2005.  The veteran never responded to any 
correspondence, and failed to report for the scheduled 
examination.  VA regulations provide that when a claimant, 
without good cause, fails to report for a scheduled 
examination given in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  The 
veteran has advanced no reason for not appearing.  
Accordingly, the Board will proceed to adjudicate the claim 
of service connection for seborrheic dermatitis based on the 
evidence of record.  Id.




FINDINGS OF FACT

1.  The veteran does not have seborrheic dermatitis that is 
related to his military service.

2.  VA never received a claim from the veteran of service 
connection for tinnitus; by an August 1998 VA examination, 
evidence was provided showing tinnitus traceable to military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have seborrheic dermatitis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  The criteria for an award of an effective date prior to 
April 2, 1998, for the award of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Dermatitis 

The veteran claims that he has suffered from a skin rash 
since 1981.  His service medical records (SMRs) show no 
treatment for any skin related complaints.  In a report of 
medical history prepared at the time of his separation 
physical examination, the veteran checked the box indicating 
no skin diseases.  The examiner's report showed that the 
veteran's skin was normal.  Thus, there is no showing of any 
skin related disease in service. 

The veteran was afforded a comprehensive VA physical 
examination in July 1991.  That examination showed no 
complaints related to any skin disease.  His skin was clear 
on examination.  It was not until another VA examination 
conducted in August 1998 that the veteran reported a 
recurrent rash since 1981 that was slightly itchy at times, 
and worse in the winter.  On examination, the examiner found 
hypopigmented, scaly macules of the paranasal area, the 
eyebrows, and the scalp.  The macules were not considered 
disfiguring.  The examiner diagnosed seborrheic dermatitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Further, it is not enough that an 
injury or disease occurred in service; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is medical evidence of a current disability (at 
least as of August 1998, the last time the veteran reported 
for a related examination).  However, there is no medical 
evidence of in-service incurrence or aggravation of any skin 
disease or injury, no evidence of continuity of 
symptomatology after service, and no medical evidence of a 
nexus between any current disability and any in-service 
disease or injury.  Service connection is therefore not 
warranted.

The veteran contends that his seborrheic dermatitis is 
related to his military service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his seborrheic dermatitis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  
 
II.  Tinnitus Effective Date

The veteran underwent a VA general medical evaluation and an 
audiological examination in July 1991 in connection with a 
claim of service connection for hearing loss.  The report of 
the general medical examination noted that the veteran 
claimed to have tinnitus in the left ear.  The report of the 
audiological examination found severe to profound 
sensorineural hearing loss in the left ear.  Neither the 
report of the general medical examination nor the report of 
the audiological examination diagnosed tinnitus.  The veteran 
was granted service connection for hearing loss in the left 
ear.  He did not submit a claim for service connection for 
tinnitus.

The veteran was afforded an audiological examination in 
August 1998 in connection with a claim for an increased 
rating for his service-connected left ear hearing loss.  
During the course of that examination, the veteran reported 
that he had bilateral tinnitus that began in service.  The 
veteran was subsequently afforded a VA examination for ear 
disease, given in October 1998.  That examiner diagnosed 
tinnitus by history.  No formal claim was filed with the RO, 
but the veteran was awarded service connection for tinnitus 
in a rating decision dated in August 1999.  The RO 
established the effective date as of April 2, 1998, the date 
on which his claim of an increased rating for hearing loss 
was received.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2005).  

Here, the specific issue before the Board is entitlement to 
an effective date earlier than the April 2, 1998, date 
established by the RO.  The Board finds that an earlier 
effective date is not warranted because it finds that neither 
a formal nor an informal claim for service connection for 
tinnitus has ever been received from the veteran.  
Notwithstanding the RO's conclusion that the veteran's 
comments to his VA examiners constituted an informal claim, 
the Board finds that, for the following reasons, he did not, 
in fact, submit an informal claim.  

The VA regulation concerning informal claims specifies that 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
received from the claimant, or another acting on his behalf, 
may be construed as an informal claim.  38 C.F.R. § 3.155.  
The informal claim must identify the benefit sought.  Id.  
Here, while the veteran mentioned to his VA examiners that he 
was experiencing tinnitus, nowhere did he indicate intent to 
apply for benefits, nor did he identify any specific benefit 
sought.  Thus, notwithstanding the RO's finding to the 
contrary, the veteran has never submitted an informal claim 
of service connection for tinnitus.  Further, the record does 
not show that the veteran ever filed a formal claim for 
service connection for tinnitus.  Without a claim for 
compensation, the Board cannot award an effective date 
earlier than that awarded by the RO.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001, and in another correspondence dated in March 2005 and 
April 2005.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for seborrheic 
dermatitis, and to an earlier effective date for tinnitus; 
what evidence and/or information was already in the RO's 
possession; what additional evidence and/or information was 
needed from the veteran; what evidence VA was responsible for 
getting; and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and multiple supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for a rating for seborrheic dermatitis, see Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), 
this issue is not before the Board.  Consequently, a remand 
of the service connection question is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations in furtherance of his claims.  As noted, the 
veteran has failed to report for other scheduled 
examinations.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for seborrheic dermatitis 
is denied.

Entitlement to an effective date earlier than April 2, 1998, 
for the award of service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


